                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


STEVEN BELL,

               Plaintiff,

               v.                                      CASE NO. 18-3219-SAC

(FNU) ENGLISH,


               Defendant.


                                            ORDER

       Plaintiff proceeds pro se and in forma pauperis in this prisoner civil rights action. This

matter is before the Court on Plaintiff’s motion for an injunction (Doc. 4), and Motion for Access

to Court, Law Library, Legal Materials, and Legal Copies, Legal Calls (Doc. 5). Plaintiff alleges

that he is “currently in the SHU they will not accommodate [him].” (Doc. 4.) Plaintiff alleges

that his access to the law library is limited, as well as his access to legal materials, pens and

copies. Plaintiff alleges that he has been instructed to request copies from his Unit Team,

however “since they are the defendants in this matter they refuse also because of prior

engagement.” (Doc. 5, at 1.) Plaintiff alleges that staff are not allowing him to call the circuit

clerk or attorney, and are not processing legal mail. Plaintiff asks the Court to require staff to

give Plaintiff access to the law library at least two times per week; to require legal copies and

legal mail to be processed in a timely fashion; to provide access to paper, forms and pens as

needed; and to stop further tampering of legal mail.

       To obtain a preliminary injunction, the moving party must demonstrate four things: (1) a

likelihood of success on the merits; (2) a likelihood that the movant will suffer irreparable harm



                                                1
in the absence of preliminary relief; (3) that the balance of the equities tip in the movant’s favor;

and (4) that the injunction is in the public interest. Little v. Jones, 607 F.3d 1245, 1251 (10th

Cir. 2010). “[A] showing of probable irreparable harm is the single most important prerequisite

for the issuance of a preliminary injunction.” Dominion Video Satellite, Inc. v. Echostar Satellite

Corp., 356 F.3d 1256, 1260 (10th Cir. 2004).

       Plaintiff’s allegations do not establish that injury is certain and not theoretical, or more

than merely feared as liable to occur in the future. “To constitute irreparable harm, an injury

must be certain, great, actual and not theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182,

1189 (10th Cir. 2003) (internal quotation marks omitted). A preliminary injunction is only

appropriate “to prevent existing or presently threatening injuries. One will not be granted against

something merely feared as liable to occur at some indefinite time in the future.” State of

Connecticut v. Commonwealth of Massachusetts, 282 U.S. 660, 674 (1931).

       A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). A preliminary injunction is appropriate only when the movant’s

right to relief is clear and unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir.

2005). Moreover, a federal court considering a motion for preliminary injunctive relief affecting

the conditions of a prisoner’s confinement must give “substantial weight to any adverse impact

on public safety” and on prison operation. 18 U.S.C. § 3626(a)(2). Finally, a mandatory

preliminary injunction, such as the one sought by Plaintiff, which requires the non-moving party

to take affirmative action, is disfavored and therefore requires the moving party to make a

heightened showing of the four factors above. Little, 607 F.3d at 1251.




                                                 2
        Because preliminary injunctions and TRO’s are drastic remedies—“the exception rather

than the rule—plaintiffs must show that they are clearly and unequivocally entitled to relief.”

Adrian v. Westar Energy, Inc., No. 11-1265-KHV, 2011 WL 6026148, at *3 (D. Kan. 2011)

(citations omitted). The movant must also establish a relationship between the injury claimed in

their motion and the conduct alleged in the complaint. Id.; see also Hicks v. Jones, 332 F. App’x

505, 507–08 (10th Cir. 2009) (affirming denial of injunctive relief where movant sought relief on

“a matter lying wholly outside the issues in [his] suit”). Any claim Plaintiff may have regarding

access to the courts is unexhausted1 and fails to allege an injury. See Proch v. Baker, Case

No. 14-3021-CM, 2017 WL 2793922, at *7 (D. Kan. June 28, 2017) (citing Lewis v. Casey, 518

U.S. 343, 349 (1996) (violations of the constitutional right of access to the courts require a

showing of injury due to the deprivation); Sterling v. Edwards, 881 F. Supp. 488, 490 (D. Kan.

1995) (there must be prejudice)). Plaintiff has failed to allege an injury. In fact, he was able to

file his Complaint (Doc. 1), a motion for leave to proceed in forma pauperis (Doc. 2), and two

motions for injunctive relief (Docs. 4, 5), as well as three other actions pending before the Court.

See Case Nos. 18-3206, 18-3232, and 18-3208.

        The Court finds that Plaintiff has not met his burden to make a heightened showing that

entry of a preliminary injunction is warranted; he has not demonstrated a likelihood of success

on the merits such that his right to relief is clear and unequivocal.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for an injunction (Doc. 4) and

Motion for Access to Court, Law Library, Legal Materials, and Legal Copies, Legal Calls

(Doc. 5) are denied.


1
   In Case No. 18-3208, Respondent filed a Response (Doc. 6), which includes an objection to Petitioner’s motion
for an injunction. Respondent notes that Petitioner has failed to exhaust his claim regarding access to the courts
through the BOP’s four-part administrative remedy program codified at 28 C.F.R. § 542. Respondent also alleges
that “Petitioner has appropriate access to the courts, legal copies and the law library.” (Doc. 6, at 3.)

                                                        3
IT IS SO ORDERED.

Dated in Topeka, Kansas, on this 26th day of October, 2018.


                                  s/ Sam A. Crow
                                  SAM A. CROW
                                  Senior U. S. District Judge




                                     4
